DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 4-21 are pending of which claims 12-19 are withdrawn from consideration. Claims 1-3 are canceled. Amendment has overcome rejections under 35 USC 112(b). Applicant’s amendment has overcome the rejection of dependent claims 6 and 11 under 35 USC 103.

Claim Interpretation
The limitation “using sonication” in the recited step of “removing the electride using sonication or melting with water or an alcohol solvent” will be interpreted as sonicating the thermally treated mixture, in view of paragraph [166] of the present disclosure which states “a step of separating the copper nanoparticles may be further performed. For example, the mixture thermally treated at the second step may be sonicated in a nonpolar solvent to selectively separate the copper nanoparticles, or the electride may be melted using alcohol or water to separate the copper nanoparticles present on the surface of the electride”. This particular passage from the specification further clarifies that the claimed “or an alcohol solvent” is an alternative to water in the overall alternative of “melting with water or an alcohol solvent” and that “or an alcohol solvent” is not a separate alternative to using sonication or melting.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-11 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 and claim 7 both recite “reducing a two-valent copper compound”. Within the specification, paragraphs [18] and [21] identify the compound to be reduced as a two-valent organic copper compound, and paragraph [156] states "reducing two-valent copper combined with the organic copper compound", referring to the copper present in the reaction mixture. The disclosure as filed supports reducing the copper compounds Cu(CH2COO)2, CuCl2, Cu(N03)2, and CuSO4 by originally presented claim 6. The disclosure as filed supports reducing a copper compound selected from the group consisting of an organic copper compound, Cu(CH2COO)2, CuCl2, Cu(N03)2, and CuSO4, but the disclosure as filed does not support reducing all two-valent copper compound as encompassed by both independent claim 4 and independent claim 7.
Claims 3-6, 8-11 and 20-21 are rejected under 35 USC 112(a) because they depend on claim 4 or claim 7, though if the copper-compound claim 4 were limited as recited in dependent claim 6, such limitation would find support in the disclosure as filed.
Claim 11 further introduces new matter in that claim 11 recites removing the electride, yet claim 11 depends on claim 7 which requires the produced copper nanoparticles be oxidation protected nanoparticles. The specification indicates that the electride structure itself provides the protection against oxidation in that the electride competitively reacts with oxygen (paragraphs [20-21], [74], [190], [209-210]). The disclosure does not identify nanoparticles that are both protected from oxidation and separated from the electride.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye (US5453297) in view of Warren (US20200165130). Dye and Warren were both cited in prior office action(s).
Regarding claim 4, Dye discloses a method of manufacturing copper nanoparticles by reducing a two-valent copper compound with at least one electride as a reducing agent (finely divided metal having a particle size between about 20 and 500 Angstroms produced by reducing a metal salt with a reducing agent column 4 line 65 to column 5 line 4; note that 20-500 Angstroms is equivalent to 2-50 nm; production of Cu from CuCl2 column 3 lines 19-21, 31-32, column 10 lines 17-26; a reducing agent selected from the group consisting of an electride and an alkalide in an organic solvent column 4 lines 40-42, 61-63). 
Dye discloses that the particles produced have a diameter of 2-50 nm (20-500 Angstroms column 4 lines 58-64), thereby controlling the average diameter to 2-50 nm, which encompasses the claimed diameter range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and generally, differences in a parameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. See MPEP 2144.05(I) and 2144.05(II). In an example of reducing a copper compound, Dye produces copper nanoparticles with a diameter of 5.7 nm (57 Angstrom column 10 lines 49-58), which lies within the claimed diameter range. In view of Dye’s disclosure of 5.7 nanometers as an appropriate size for Cu particles disclosed by Dye, it would have been obvious for one of ordinary skill in the art to produce Cu nanoparticles in the process disclosed by Dye with an electride as a reducing agent to a diameter of 5.7 nm. The wt% of the copper compound disclosed by Dye must necessarily be sufficient to achieve the size disclosed by Dye (column 4 lines 58-65, column 10 lines 49-58); therefore, the wt% of the Cu compound in the process disclosed by Dye (column 4 lines 40-42, 61-63) is to some extent adjusted to achieve the size disclosed by Dye (column 4 lines 58-65, column 10 lines 49-58). 
Dye discloses that energy dispersion spectrum (EDS) measurements of example copper particles as measured display only copper and background peaks (column 10 lines 17-27) thereby disclosing that oxygen was not present in that example (column 10 lines 17-27) and that the particles were protected to some extent from oxidation. Dye discloses that the reduction reaction occurs “in the absence of an oxidizing atmosphere” (column 4 lines 50-53) thereby directly disclosing that the nanoparticles are protected from oxidation during manufacturing to some extent.  Dye discloses that the process produces metals per se or metal oxides (column 4 lines 36-38, 57-59 claim 1), and Dye discloses producing single metals (column 6 lines 30-33).  Dye further discloses that the nanoparticles are only oxidized upon separation from the solvent containing the electride (“separating the metal from the solvent, wherein upon separation the metal is oxidized at least at an exposed surface to an oxidized metal in the presence of oxygen when an oxidizable metal is produced” column 4 lines 53-57), thereby suggesting that the nanoparticles are protected in the reaction solution comprising the electride, which is the mechanism by which the nanoparticles are protected in the present disclosure (paragraphs [20-21], [74], [190], [209-210] of the specification).
While Dye does disclose an electride reducing agent (column 4 lines 40-42, 61-63), Dye does not disclose an electride represented by claimed Chemical Formulas 1 to 4.
Warren teaches a crystalline electride comprising at least one alkaline earth metal subnitride represented by a formula A2N, wherein A comprises Mg, Sr, Ba, Ca, or a combination thereof [0008]. Warren teaches using the electride as a reducing agent [0105]. Warren teaches that organic electrides, crystallized from an alkali or alkaline metal and a complexant are known to one of ordinary skill in the art to be highly unstable and decompose autocatalytically, and Warren specifically identifies crown ether as such an organic electrides, crystallized from an alkali or alkaline metal and a complexant  [0061].  Warren identifies 12CaO                         
                            ∙
                        
                    7Al2O3, and layered electrides of Ca2N as inorganic electrides [0061]. 
Both Dye and Warren teach electrides as reducing agents. Dye specifically uses organic electrides formed from an alkali metal and a complexant (column 5 lines 19-41), specifically exemplifying a crown complexant (column 5 lines 20-25, column 10 lines 18-21).
Considering Warren identifies the electrides which Dye uses as unstable [0061], it would have been obvious for one of ordinary skill in the art of electride reducing agents to use an inorganic electride such as the 12CaO                        
                            ∙
                        
                    7Al2O3 which Warren teaches as known, or the A2N, wherein A comprises Mg, Sr, Ba, Ca more preferably taught by Warren ([0008], [0061], claim 1) to yield the predictable result of effectively reducing copper salt with an electride the prior art teaches as effective as a reducing agent. 12CaO                        
                            ∙
                        
                    7Al2O3, Ca2N, Sr2N, and Ba2N are each at least one electride represented by claimed Chemical Formulas 1 to 4. 
Regarding claim 5, as the electrides taught by Warren occupy some three-dimensional volume [0061-64], the electrides taught by Warren in the process disclosed by Dye in view of Warren, as applied above, must have some form which meets the broadest reasonable interpretation of a bulk form. Warren further teaches embodiments in which the electride is a thin film [0074], therefore, in applying the electride taught by Warren, it would have been obvious for one of ordinary skill in the art to apply the electride form taught by Warren.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye (US5453297) in view of Warren (US20200165130). as applied to claim 4 above, and further in view of Lee (US20080072706).
Dye generally discloses reducing metal salts (column 4 lines 36-43, claim 1). Dye exemplifies CuCl2 as the copper compound (column 3 lines 19-21, 31-32, column 10 lines 17-26). Dye does not disclose Cu(CH2COO)2 (copper acetate), Cu(N03)2 (copper nitrate) or CuSO4 (copper sulfate) as the copper compound.
Lee teaches a method of manufacturing copper nanoparticles (Title, abstract, [0003]). Lee teaches reducing a copper compound with a  reducing agent in a solution [0013]. Lee teaches that the copper compound is selected from a group consisting of CuCl2, Cu(NO3)2, CuSO4, Cu(CH3COO)2, copper(II) acetylacetonate, copper(II) carbonate, copper(II) cyclohexane butyrate, copper(II) stearate, copper(II) perchlorate, copper(II) ethylenediamine and Cu(OH)2 [0014], which are all two-valent copper compounds.
Both Dye in view of Warren as applied above and Lee teach manufacturing copper nanoparticles by reducing a two-valent copper compound with a reducing agent in a solution.
Dye in view of Warren as applied above discloses a process which differs from the process of present claim 6 by the substitution of copper-containing compounds with Cu(NO3)2, CuSO4, Cu(CH3COO)2. Lee teaches that Cu(NO3)2, CuSO4, Cu(CH3COO)2 are known to function as copper-containing reactant compounds to produce copper nanoparticles when reduced with a reducing agent [0013-14]. Lee taches Cu(NO3)2, CuSO4, Cu(CH3COO)2 as alternatives to CuCl2 [0014] which is the copper-containing reactant compound exemplified by Dye (column 3 lines 19-21, 31-32, column 10 lines 17-26); therefore, Lee directly informs one of ordinary skill in the art that Cu(NO3)2, CuSO4, or Cu(CH3COO)2 could be substituted for the copper-containing compound disclosed by Dye in presenting the compounds recited in present claim 6 as alternatives to CuCl2 [0014]. It would have been obvious for one of ordinary skill in the art to substitute Cu(NO3)2, CuSO4, or Cu(CH3COO)2 for the copper containing compound disclosed by Dye (column 3 lines 19-21, 31-32, column 10 lines 17-26) to achieve the predictable result of manufacturing copper nanoparticles by reducing Cu(NO3)2, CuSO4, or Cu(CH3COO)2, which Lee teaches occurs when such compounds are reacted with a reducing agent [0013-14]. See MPEP 2143(I)(B) and 2144.06(II).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye (US5453297) in view of Warren (US20200165130) and Jun (US 7935170). Jun is cited in the IDS dated November 8, 2019. 
Regarding claim 7, Dye discloses a method of manufacturing copper nanoparticles by reducing a two-valent copper compound (finely divided metal having a particle size between about 20 and 500 Angstroms produced by reducing a metal salt with a reducing agent column 4 line 65 to column 5 line 4; note that 20-500 Angstroms is equivalent to 2-50 nm; production of Cu from CuCl2 column 3 lines 19-21, 31-32, column 10 lines 17-26). Dye discloses mixing the copper compound and at least one electride (reducing in a reaction mixture a metal salt with a reducing agent; a reducing agent selected from the group consisting of an electride and an alkalide in an organic solvent column 4 lines 39-42, 61-63, column 5 lines 53-59), thereby forming a mixture.
Dye discloses that the particles produced have a diameter of 2-50 nm (20-500 Angstroms column 4 lines 58-64), thereby controlling the average diameter to 2-50 nm, which encompasses the claimed diameter range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and generally, differences in a parameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. See MPEP 2144.05(I) and 2144.05(II). In an example of reducing a copper compound, Dye produces copper nanoparticles with a diameter of 5.7 nm (57 Angstrom column 10 lines 49-58), which lies within the claimed diameter range. In view of Dye’s disclosure of 5.7 nanometers as an appropriate size for Cu particles disclosed by Dye, it would have been obvious for one of ordinary skill in the art to produce Cu nanoparticles in the process disclosed by Dye with an electride as a reducing agent to a diameter of 5.7 nm. The wt% of the copper compound disclosed by Dye must necessarily be sufficient to achieve the size disclosed by Dye (column 4 lines 58-65, column 10 lines 49-58); therefore, the wt% of the Cu compound in the process disclosed by Dye (column 4 lines 40-42, 61-63) is to some extent adjusted to achieve the size disclosed by Dye (column 4 lines 58-65, column 10 lines 49-58). 
Dye discloses that energy dispersion spectrum (EDS) measurements of example copper particles as measured display only copper and background peaks (column 10 lines 17-27) thereby disclosing that oxygen was not present in that example (column 10 lines 17-27) and that the particles were protected to some extent from oxidation. Dye discloses that the reduction reaction occurs “in the absence of an oxidizing atmosphere” (column 4 lines 50-53) thereby directly disclosing that the nanoparticles are protected from oxidation during manufacturing to some extent.  Dye discloses that the process produces metals per se or metal oxides (column 4 lines 36-38, 57-59 claim 1), and Dye discloses producing single metals (column 6 lines 30-33).  Dye further discloses that the nanoparticles are only oxidized upon separation from the solvent containing the electride (“separating the metal from the solvent, wherein upon separation the metal is oxidized at least at an exposed surface to an oxidized metal in the presence of oxygen when an oxidizable metal is produced” column 4 lines 53-57), thereby suggesting that the nanoparticles are protected in the reaction solution comprising the electride, which is the mechanism by which the nanoparticles are protected in the present disclosure (paragraphs [20-21], [74], [190], [209-210] of the specification).While Dye does disclose an electride reducing agent (column 4 lines 40-42, 61-63), Dye does not disclose an electride represented by claimed Chemical Formulas 1 to 4.
Warren teaches a crystalline electride comprising at least one alkaline earth metal subnitride represented by a formula A2N, wherein A comprises Mg, Sr, Ba, Ca, or a combination thereof [0008]. Warren teaches using the electride as a reducing agent [0105]. Warren teaches that organic electrides, crystallized from an alkali or alkaline metal and a complexant are known to one of ordinary skill in the art to be highly unstable and decompose autocatalytically, and Warren specifically identifies crown ether as such an organic electrides, crystallized from an alkali or alkaline metal and a complexant  [0061]. Warren identifies 12CaO                        
                            ∙
                        
                    7Al2O3, and layered electrides Warren teaches that organic electrides, crystallized from an alkali or alkaline metal and a complexant, specifically identifying crown ether, are known to one of ordinary skill in the art to be highly unstable and decompose autocatalytically [0061]Ca2N as inorganic electrides [0061]. 
Both Dye and Warren teach electrides as reducing agents. Dye specifically uses organic electrides formed from an alkali metal and a complexant (column 5 lines 19-41), specifically exemplifying a crown complexant (column 5 lines 20-25, column 10 lines 18-21).
Considering Warren identifies the electrides which Dye uses as unstable [0061], it would have been obvious for one of ordinary skill in the art of electride reducing agents to use an inorganic electride such as the 12CaO                        
                            ∙
                        
                    7Al2O3 which Warren teaches as known, or the A2N, wherein A comprises Mg, Sr, Ba, Ca more preferably taught by Warren ([0008], [0061], claim 1) to yield the predictable result of effectively reducing copper salt with an electride the prior art teaches as effective as a reducing agent. 12CaO                        
                            ∙
                        
                    7Al2O3, Ca2N, Sr2N, and Ba2N are each at least one electride represented by claimed Chemical Formulas 1 to 4. 
Dye in view of Warren does not teach thermally treating the mixture.
Jun teaches a method of manufacturing copper nanoparticles (column 1 lines 15-19) by reducing a copper compound (column 2 lines 21-29) by mixing with a reducing agent (column 3 lines 12-24). Jun teaches thermally treating (heating) the mixture comprising the copper compound and reducing agent (column 3 lines 28-35). Jun shows that the thermal treatment promotes the reduction of the copper compound (column 4 lines 23-32), and that longer treatments at higher temperatures increases the degree of reduction to pure copper (CuO → Cu2O → Cu Table 1, column 3 line 64 to column 4 line 32). 
Both Dye in view of Warren and Jun teach producing copper nanoparticles by reducing a copper containing compound in mixture with a reduction agent.
In view of Jun’s teaching that thermal treatment promotes the reduction of the production of the copper compound to pure copper (column 3 line 64 to column 4 line 32), it would have been obvious for one of ordinary skill in the art to thermally treat the mixture disclosed by Dye in view of Warren, in order to obtain the Cu which Dye identifies as the intended product (Fig. 18, column 10 lines 24-26).
Regarding claims 8 and 9, Dye discloses organic solvent is added to the mixture (column 4 lines 40-42, 61-63), and Warren teaches non-polar solvents [0057], specifically teaching that nonpolar solvents protect the electride [0118], identifying the chain alkane hexane as an example nonpolar solvent [0118]. In order to protect the electride taught by Warren, it would have been obvious for one of ordinary skill in the art to select the chain-alkane hexane as the organic solvent which Warren teaches protects that same electride [0118].
Regarding claim 10, the thermal treatment taught by Jun is performed at a temperature of 60-120                        
                            °
                        
                    C (column 3 lines 28-35), and shows reduction progressing over 10-90 minutes (Table 1; 90 minutes is equivalent to 1.5 hours), and in an example Jun sustains the thermal treatment for two hours at                         
                            110
                            °
                        
                    C (column 4 lines 58-62), and this example shows that treatment at elevated temperatures promotes reduction to Cu (column 4 lines 63-67). Jun thereby establishes the heat treatment time and temperature as adjustable parameters which affect the result of degree of Cu formation.
Given Jun’s teaching that thermal treatment time and temperature are adjustable parameters which affect the result of degree of Cu formation, it would have been obvious for one of ordinary skill in the art to optimize the thermal treatment time duration and temperature, and given Jun’s teaching that the increased degree of thermal treatment promotes Cu formation (Table 1, column 3 line 64 to column 4 line 32) one of ordinary skill in the art would have arrived at some value within the claimed parameters as the result of such routine optimization.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye (US5453297) in view of Warren (US20200165130) as applied to claim 4 above, and further in view of Zhang (Zhang, Xiao, et al. "Two-dimensional transition-metal electride Y2C." Chemistry of Materials 26.22 (2014): 6638-6643).
One of the specific electrides disclosed by Dye in view of Warren as applied above is identified as a CaN2 electride (Warren [0061]), and Warren suggests that any layered electride would cure deficiencies of crown ether electrides [0061], but Dye in view of Warren does not disclose an electride represented by Formula 1 or Formula 3.
Zhang teaches the structural features of a Y2C electride (abstract, Results section 6639-6640). Zhang shows that Y2C is a layered electride (Results section first paragraph 6639-6640, Figure 1). Zhang identifies Y2C as isostructural to Ca2N (Introduction paragraph continuing from 6638 to 6639, Results section first paragraph 6639-6640). 
In view of Zhang’s teaching of Y2C as a layered electride isostructural with Ca2N electrides one of ordinary skill in the art would have regarded a process of manufacturing copper nanoparticles with a Y2C electride as obvious over the process of manufacturing copper nanoparticles with the chemically, structurally similar Ca2N electride disclosed by Dye in view of Warren as applied above. See MPEP 2144.09(I-II). Further, considering Warren suggests that layered electride structures in general are preferable to crown ether electrides [0061], substitution of the layered Y2C electride taught by Zhang (Results section pages 6639-6640) would predictably function as a reducing agent when substituted for the Ca2N electride disclosed by Dye in view of Warren as applied above. A Y2C electride is represented by Chemical Formula 1 recited in present claim 4.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant remarks that paragraphs [123], [126], [151], [162]-[163], [170], figures, and examples provide support for amendments to independent claims 4 and 7; however, these cited portions do not provide support for reduction of all two-valent copper compound, as claimed. With respect to claim 11, while the cited paragraphs in applicant’s remarks do support manipulation of the process steps specifically recited in claim 11, the applicant-cited paragraphs do not indicate how the electride can be removed while nanoparticles remain oxidation-protected as required from dependence on claim 7 in view of the present disclosure which indicates that the electride itself is responsible for maintaining the oxidation protection. See paragraphs [20-21], [74], [190], [209-210] of the specification.
Regarding both the rejection of claim 4 under 35 USC 103 over Dye (US5453297) in view of Warren (US20200165130) and the rejection of claim 7 under 35 USC 103 over Dye in view of Warren and Jun (US7935170) applicant argues that Dye does not disclose or suggest "controlling an average diameter of the oxidation-protected copper nanoparticles to within 5-10 nm by adjusting a wt% of the two-valent copper compound based on mass of the electride" because for one example of forming copper nanoparticles, no XRD peak was observed indicating the particle size was very small or the intensity was too low to observe, and that Dye discloses an example of manufacturing zinc particles with a diameter of 25 Angstroms or less (2.5 nm or less, less than the claimed range). This argument is not persuasive because the Dye is relevant prior art for all that the reference teaches (MPEP 2123), and Dye discloses the particles have a diameter from 20-500 Angstroms (2-50 nm) (column 4 lines 58-62, 67) which encompasses the entire claimed diameter range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Further, even if Dye were limited to specific examples as opposed to the broad disclosure, Dye discloses one example in which manufactured copper nanoparticle diameter is 57 Angstroms (5.7 nm) (column 10 lines 53-58) which is within the claimed diameter range. 
Further regarding the rejection of claim 4 under 35 USC 103 over Dye in view of Warren and the rejection of claim 7 over Dy in view of Warren and Jun, applicant argues that the method of Dye would quickly yield oxidized copper particles because some examples oxidize when expose to air, and the titanium example (column 3 lines 24-26, Example 8, Fig. 19) disclosed by Dye only produced the oxidized metal. This argument is not persuasive because Dye does disclose embodiments  in which only metallic copper particles are detected (column 10 lines 17-27, 53-58), thereby directly showing that metallic copper nanoparticles may be produced. Claims 4 and 7 are directed to producing copper nanoparticles, and Dye directly exemplifies manufacturing metal copper metal nanoparticles (column 10 lines 17-27, 53-58), regardless of whether Dye also discloses manufacturing readily oxidizable tin or titanium particles. Dye further, discloses that the reduction reaction occurs “in the absence of an oxidizing atmosphere” (column 4 lines 50-53) thereby directly disclosing that the nanoparticles are protected during manufacturing. Considering the specification indicates that the electride structure itself in the reaction solution provides the protection against oxidation in that the electride competitively reacts with oxygen (paragraphs [20-21], [74], [190], [209-210]), Dye’s disclosure of reacting with an electride in the absence of an oxidizing atmosphere (column 4 lines 50-53) would meet oxidation-protected nanoparticles in view of the present disclosure. The disclosure does not identify nanoparticles that are both protected from oxidation and separated from the electride. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145(IV). Specifically, neither Warren, nor Jun is relied upon to meet the claimed diameter or oxidation-protected limitations.
Regarding applicant’s arguments in reference to MPEP 2141.02.VI, citing W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983) that Jun teaches away from the claimed processes because Jun teaches reducing a copper-containing compound without relying on an inorganic reducing agent, such as those taught by Warren relied upon in the statement of rejection, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP 2145(III). As indicated in citing MPEP 2145(X)(D)(1),  the nature of the teaching is highly relevant, and the teachings in Jun relied upon were those of Jun teaches thermally treating (heating) the mixture comprising the copper compound and reducing agent (column 3 lines 28-35) showing that the thermal treatment promotes the reduction of the copper compound (column 4 lines 23-32), and showing that longer treatments at higher temperatures increases the degree of reduction to pure copper (CuO → Cu2O → Cu Table 1, column 3 line 64 to column 4 line 32). Jun teaches avoidance of inorganic reducing agent to prevent inorganics other than copper from forming after the reaction and to control purity of the reaction solution (column 3 lines 14-24). Though Jun specifically applies the heat treatment to a reaction mixture free of inorganic reducing agent, Jun does not teach that such a heat treatment is limited only to reaction mixtures free of inorganic reducing agent, and considering Jun in the reference’s entirety is not equivalent to limiting Jun to reactions free of inorganic reducing agents. Though the chemical identities of the reducing agent with Jun conflict with the chemical identities of the reducing agent of Dye in view of Warren, the conflict does not amount to a discrediting of addition of thermal treatment to the process disclosed by Dye in view of Warren. See MPEP 2143.01(II). Further Warren’s explicit disclosure of layered Ca2N electrides in lieu of crown ether electride [0061] is strong motivation to use a Ca2N electride in lieu of the crown complexant type electride disclosed by Dye (column 5 lines 20-25, column 10 lines 18-21) regardless of Jun’s teachings on inorganic reducing agents. 
Applicant acknowledges but does not specifically argue rejection of dependent claims over prior art.

Allowable Subject Matter
Claims 11 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 11 depends on independent claim 7, and claim 21 depends on independent claim 4. Claims 4 and 7 both recite methods of manufacturing copper nanoparticles by reducing a copper compound with an electride. Claims 4 and 7 require the electride be represented by a formula from the particularly claimed finite list of chemical formulas. Claim 21 limits independent claim 4 by requiring the copper compound is 2.5 wt% to 10 wt% based on mass of the electride. Claim 11 limits claim 7 by reciting a step of removing the electride using sonication or melting with water or an alcohol solvent. See the above claim interpretation section regarding claim 11.
The closest prior art combinations of record: Dye (US5453297) in view of Warren (US20200165130) as applied to claim 4 and Dye in view of Warren and Jun (US 7935170) as applied to claim 7 are presently relied upon to render obvious limitations of claims 4 and 7 respectively.
Of the applied references to reject claims over prior art, Dye is the only one to disclose reducing a copper-containing compound with an electride (column 3 lines 19-21, 31-32; column 4 line 40 to column 5 line 4; column 10 lines 17-27). The only direction which Dye provides in proportioning the relative amounts of copper containing compound with respect to electride is a disclosure that a “slight excess” of the electride is added (column 8 lines 25-35). Taking CuCl2 as the copper metal compound and Ca2N as example copper-containing compound and electride  as disclosed by Dye in view of Warren, and the stoichiometric amounts to reduce a two-valent copper compound as near “slight excess”, stoichiometric mass ratios of CuCl2  to Ca2N yield 134:188 or near 71%. Other stoichiometric combinations of copper-containing compound and electride suggested by Dye in view of Warren similarly yield calculations exceeding the claimed upper limit of 10%; therefore, claim 21 defines over Dye in view of Warren for at least the claimed percentages Note that claim 21 explicitly identifies the mass of the electride as the basis of the claimed weight percentage, not the combined mass of electride and copper-containing compound.
Dye discloses removing the electride using an alcohol based solvent (methanol) to selectively separate only the copper nanoparticles from a surface of the electride (column 2 lines 51-53, column 10 lines 18-21, particularly column 3 lines 31-32). As Dye is the only applied reference to specifically disclose both a copper-containing compound and an electride, the step of removing the electride disclosed by Dye (column 2 lines 51-53, column 3 lines 31-32, column 10 lines 18-21) is the only disclosed step of removing an electride in a process to manufacture copper nanoparticles by reduction with an electride, and claim 11 defines over Dye in view of Warren and Jun for at least the recitation of specific modes of removing electride.  
Lee (US20080072706) and Zhang (Zhang, Xiao, et al. "Two-dimensional transition-metal electride Y2C." Chemistry of Materials 26.22 (2014): 6638-6643) are further relied upon to render obvious selection of alternative copper-containing compounds or electrides respectively; however, neither of these references disclose both reducing a copper-containing compound and an electride, and substitution of respective copper-containing compounds or electride into the “slight excess” direction provided by Dye (column 8 lines 25-35) fails to approach the claimed percentages.
Shirata (US20080011125) discloses a method of producing copper nanoparticles by reducing a copper-containing compound with a reducing agent (abstract). Shirata discloses that he  concentration of the copper compound in the reaction is preferably 3 to 30% by mass [0045]; however, Shirata does not disclose the basis of this percentage, and the reducing agent disclosed by Shirata is a hydrazine, not an electride.
Note that the recitation “oxidation-protected” in claim 7, which prompted rejection of claim 11 under 35 112(a) for new matter may be deleted without affecting the above reason for indicating claim 11 allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736